Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1148 Filed 11/19/20 Page 1 of 17




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


L. T. TUCKER #132271,                                  Case No. 2:19-cv-00235

             Plaintiff,                                Hon. Hala Y. Jarbou
                                                       U.S. District Judge
      v.

SKYTTA, et al.,

             Defendants.
                                     /

                       REPORT AND RECOMMENDATION

      I. Introduction

      This is a civil rights action brought by state prisoner L.T. Tucker pursuant to

42 U.S.C. § 1983. Tucker alleges that the Defendants in this case retaliated against

him by issuing false misconduct tickets, interfered with his medical treatment,

discriminated against him based on his race. Defendants in this case are Acting

Sergeant Skytta, Acting Sergeant Larson, Grievance Coordinator LaPlante, and

Lieutenant Wickstrom.

      Defendants have filed a motion for partial summary judgment. That motion is

now thoroughly briefed.      (See ECF Nos. 22 (motion), 23 (supporting brief), 58

(Tucker’s response), 63 (Defendants’ reply), 65 (Tucker’s sur-reply) and 67

(Defendants’ response to sur-reply / request to strike sur-reply). 1)



1      “It is well-established that parties do not have a right to file a sur-reply brief,
whether under the Federal Rules of Civil Procedure or the Local Civil Rules of our
district, and both this court and other federal courts rarely grant leave to file a
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1149 Filed 11/19/20 Page 2 of 17




      Defendants concede that Tucker exhausted three of his claims: Claims 2, 4

and 5, which are shown in the chart below. (ECF No. 23, PageID.177-78.) They argue

that Tucker has not exhausted his other claims.

 Number                 Claim                  Defendant            Date or Date
                                                                      Range of
                                                                     Incident(s)
     1       Retaliatory false             Skytta                 November 1, 2017
             misconduct ticket, in
             violation of the First
             Amendment
     2       Interference with medical     Skytta                 November 1, 2017
             treatment, in violation of
             the Eighth Amendment
     3       Conspiracy in support of      Larson                 November 1, 2017
             the retaliatory
             misconduct ticket, in
             violation of the First
             Amendment
     4       Excessive force by            Larson                 November 6, 2017
             tightening handcuffs, in
             violation of the Eighth
             Amendment
     5       Defendant issued false        LaPlante               November 7, 2017 2
             misconduct tickets in                                and prior to this


surreply.” Aslani v. Sparrow Health Sys., No. 1:08-CV-298, 2009 WL 3711602, at *22
(W.D. Mich. Nov. 3, 2009) (footnote omitted). The Court may grant leave to file a sur-
reply to afford a party an opportunity to address new issues raised for the first time
in the reply. Eldridge v. Cardif Life Ins. Co., 266 F.R.D. 173, 175 (N.D. Ohio 2010).
Tucker is an experienced litigator in this Court. A query on the Court’s electronic
court filing system, or ECF, indicates that he has been the plaintiff in approximately
45 lawsuits in this Court. In addition, Tucker is subject to the three strikes rule
based on his prior cases. See Tucker v. Corizon Corr. Health Care, No. 18-1725, 2019
WL 2713289, at *2 (6th Cir. Apr. 22, 2019), cert. dismissed, 140 S. Ct. 336, 205 L. Ed.
2d 11 (2019) (stating that “[t]he district court did not abuse its discretion by
dismissing Tucker’s complaint without prejudice under the ‘three strikes’ provision
of § 1915(g)”). In this case, Tucker did not seek leave to file a sur-reply. Accordingly,
his sur-reply is stricken.
2      Tucker alleges that LaPlante issued a retaliatory false misconduct ticket on
November 29, 2017. (ECF No. 1, PageID.22.) The record does not contain a
misconduct ticket issued by Defendant LaPlante on November 29, 2017. Defendant
                                           2
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1150 Filed 11/19/20 Page 3 of 17




 Number               Claim                  Defendant            Date or Date
                                                                     Range of
                                                                   Incident(s)
             retaliation against                               date, and December
             Plaintiff and due to                              7-8, 2017
             Plaintiff’s race, in
             violation of the First and
             Fourteenth Amendments
     6       Defendant retaliated       Wickstrom              November 29,
             against Plaintiff and                             December 7, 2017
             discriminated against
             him based on his race by
             conducting sham hearing,
             in violation of the First
             and Fourteenth
             Amendments
     7       Race discrimination        Wickstrom              December 7, 2017
             during misconduct
             hearing, in violation of
             the Fourteenth
             Amendment
     8       Violated state laws and    Wickstrom              December 7, 2017
             prison policy by using
             derogatory, humiliating,
             or degrading language


      The undersigned has reviewed the pleadings and associated documents and

respectfully recommends that the Court grant the motion and dismiss claims 1, 3, 6,

7 and 8.

      II. Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to



LaPlante did issue Tucker a misconduct ticket on November 7, 2017, for interference
with the administration of rules. Defendant LaPlante assumes that Tucker meant
the November 7, 2017, misconduct ticket. It appears that Tucker agrees. (ECF No.
58, PageID.941.)
                                         3
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1151 Filed 11/19/20 Page 4 of 17




judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury 3 or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

      III. Exhaustion of Administrative Remedies

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”


3      Disputed issues of fact regarding exhaustion under the PLRA may be decided
in a bench trial and need not be submitted to a jury. Lee v. Willey, 789 F.3d 673, 678
(6th Cir. 2015).

                                          4
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1152 Filed 11/19/20 Page 5 of 17




Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at 218-19. In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process




                                            5
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1153 Filed 11/19/20 Page 6 of 17




through machination, misrepresentation, or intimidation.” Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 1:07-cv-004, 2007 WL 3244075, *5 (W.D. Mich.,

Nov. 1, 2007).

      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

July 9, 2007, superseded on March 18, 2019), sets forth the applicable grievance

procedures for prisoners in MDOC custody at the time relevant to this complaint.

Inmates must first attempt to resolve a problem orally within two business days of

becoming aware of the grievable issue, unless prevented by circumstances beyond his

or her control. Id. at ¶ P. If oral resolution is unsuccessful, the inmate may proceed

to Step I of the grievance process and submit a completed grievance form within five

business days of the attempted oral resolution. Id. at ¶¶ P, V. The inmate submits



                                          6
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1154 Filed 11/19/20 Page 7 of 17




the grievance to a designated grievance coordinator, who assigns it to a respondent.

Id. at ¶ V. The Policy Directive also provides the following directions for completing

grievance forms: “The issues should be stated briefly but concisely. Information

provided is to be limited to the facts involving the issue being grieved (i.e., who, what,

when, where, why, how). Dates, times, places and names of all those involved in the

issue being grieved are to be included.” Id. at ¶ R (emphasis in original).

      If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due. MDOC Policy Directive 03.02.130 at ¶¶ T, BB. The respondent

at Step II is designated by the policy, e.g., the regional health administrator for

medical care grievances. Id. at ¶ DD.

      If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form. Id.

at ¶¶ T, FF. The Step III form shall be sent within ten business days after receiving

the Step II response, or if no Step II response was received, within ten business days

after the date the Step II response was due. Id. at ¶¶ T, FF. The Grievance and

Appeals Section is the respondent for Step III grievances on behalf of the MDOC

director. Id. at ¶ GG.

      “The total grievance process from the point of filing a Step I grievance to

providing a Step III response shall generally be completed within 120 calendar days

unless an extension has been approved.” Id. at ¶ S.



                                            7
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1155 Filed 11/19/20 Page 8 of 17




      In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to

Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130. Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I. Id. Regardless of whether the grievance is filed with the

grievance coordinator or the inspector, the grievance will be referred to the Internal

Affairs Division for review and will be investigated in accordance with MDOC Policy

Directive 01.01.140. The prisoner will be promptly notified that an extension of time

is needed to investigate the grievance. Id.

      Where the grievance procedures are not available because the issue presented

is non-grievable, exhaustion of prison grievance procedures is not required. It is well-

established that a prisoner “cannot be required to exhaust administrative remedies

regarding non-grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971 (6th Cir.

2004); Mays v. Kentucky Dept. of Corrections, 2018 WL 4603153, at *3 (W.D. Ky. Sept.

25, 2018) (“It is beyond debate that an inmate cannot be required to exhaust

administrative remedies regarding non-grievable issues.”); Reeves v. Hobbs, 2013 WL

5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants cannot treat a complaint as non-

grievable, and therefore not subject to the grievance procedure, and then turn around

and maintain the claim fails because [the plaintiff] failed to follow the grievance




                                           8
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1156 Filed 11/19/20 Page 9 of 17




procedure. As the well known proverb states, they cannot have their cake and eat it

too.”).

          However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct 4, the inmate must first

raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94. If the inmate is claiming to have received a retaliatory Class I misconduct,

he or she must then must “file a motion or application for rehearing [of his misconduct

conviction] in order to exhaust his or her administrative remedies before seeking

judicial review of the final decision or order.” Mich. Comp. Laws § 791.255(1); see also

Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is claiming to have received

a retaliatory Class II or III misconduct, he or she must file an appeal based on

retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v. Heyns, 2014 U.S.

Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

          When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those




4      Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III misconducts are considered “minor” misconducts and are
“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103
¶ B (eff. date 07/01/18).
                                            9
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1157 Filed 11/19/20 Page 10 of 17




rules will not bar that prisoner’s subsequent federal lawsuit.            Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

      [A] prisoner ordinarily does not comply with MDOCPD 130—and
      therefore does not exhaust his administrative remedies under the
      PLRA—when he does not specify the names of each person from whom
      he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
      Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
      manner the State provides—by, say, identifying all relevant
      defendants—not only furthers [the PLRA’s] objectives, but it also
      prevents inmates from undermining these goals by intentionally
      defaulting their claims at each step of the grievance process, prompting
      unnecessary and wasteful federal litigation process.”). An exception to
      this rule is that prison officials waive any procedural irregularities in a
      grievance when they nonetheless address the grievance on the merits.
      See id. at 325. We have also explained that the purpose of the PLRA’s
      exhaustion requirement “is to allow prison officials ‘a fair opportunity’
      to address grievances on the merits to correct prison errors that can and
      should be corrected to create an administrative record for those disputes
      that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 5

      IV. Grievances Identified by Defendants

      In their motion for summary judgment, Defendants attached copies of 73

grievances 6 that Tucker filed with the MDOC since January of 2013. Defendants

identified five grievances that they claim are relevant to the subject matter of the



5      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.
6      Attaching every grievance to this brief was unnecessary and has made finding
the relevant grievances more complicated. If Defendants must attach every grievance
that a plaintiff filed as an exhibit, whether relevant or not to the complaint, counsel
should separate the relevant grievances relied upon in the brief from those that have
nothing to do with Defendants’ argument. Even Tucker concedes that most of the
exhibits attached to Defendants’ brief are not relevant. (ECF No. 58, PageID.938.)
                                          10
    Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1158 Filed 11/19/20 Page 11 of 17




     complaint.    They claim that a review of these grievances will demonstrate that

     Tucker has failed to exhaust his administrative remedies on some of his claims.

     These grievances are summarized below.

 Grievance No.     Person      Allegation       Date or     Results at   Results at   Results at
                   Named                         Date        Step I       Step II      Step III
                                               Range of
                                              Incident(s)
AMF-17-11-        Larson     Assault          November      Denied       Denied       Denied
2651-26A                                      6, 2017
(ECF No. 23-8,
PageID.529-
532.)

AMF-17-11-        LaPlante   Retaliation by   November      Denied       Denied       Denied
2754-11G                     not processing   14-15,
(ECF No. 23-8,               grievances       2017
PageID.525-
528.)

AMF-17-12-        LaPlante   Denied           December      Rejected as Rejected      Rejected
2911-28A                     grievance        7, 2017       duplicative
(ECF No. 23-8,               forms                          to AMF-
PageID.507-                                                 17-11-
510.)                                                       2754-11G,
                                                            which was
                                                            denied on
                                                            the merits
 AMF-17-12-    LaPlante      Retaliation      December      Noted that Rejected       Rejected
 2912-27A                    and              7-8, 2017     misconduct
(ECF No. 23-8,               discrimination                 appeal is
PageID.503-                  by issuing                     being
506.)                        false                          processed
                             misconduct                     and not
                             ticket                         grievable
AMF-17-11-        Skytta     Interfered       November      Denied     Denied         Denied
2623-17F                     with medical     1, 2017
(ECF No. 23-9,               treatment
PageID.580-
583.)




                                              11
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1159 Filed 11/19/20 Page 12 of 17




 V. Misconduct Appeals

          Tucker’s Misconduct Reports and Appeals are summarized below.

     Person(s)   Allegation(s)     Date of       Date of       Results of      Results of
      Named                       Misconduct    Misconduct     Misconduct      Misconduct
                                    Report       Hearing        Hearing          Appeal
Skytta and       Threatening      November      November      Denied the      Request for
Larson           behavior and     1, 2017       13, 2017.     charges but     rehearing
(ECF No. 63-     Larson                         Did not       was found       denied after
3,               conspired to                   raise         guilty.         raising issue
PageID.1096      support false                  retaliation                   of
-1111.)          misconduct                     claim.                        retaliation.
                 ticket.
LaPlante         Interference     November      December      Challenged      Denied
(ECF No. 63-     with             7, 2017       7, 2017.      the
4,               administration                 Did not       investigation
PageID.1112      of rules.                      raise         but found
-1114.)                                         retaliation   guilty.
                                                claim.


          VI. Analysis

                 A. Claims Defendants concede were exhausted

          Defendant Larson concedes that Tucker exhausted his claim of assault against

 him in grievance AMF-17-11-2651-26A. (ECF No. 23, PageID.176.) This claim is

 Claim 4 in the summary chart in Section I.

          Defendant LaPlante concedes that Tucker exhausted his claims of retaliation

 and racial discrimination against Defendant LaPlante arising on December 7-8,

 2017. 7 (Id., PageID.177-178.) This claim is Claim 5.


 7    Exactly what Tucker is claiming is not clear. It appears that Defendant
 LaPlante investigated the misconduct ticket and Tucker requested a statement from
 LaPlante during his misconduct hearing. The Misconduct Summary Report attached
 at ECF No. 63-2, PageID.1088-1095 does not include a misconduct ticket issued on
 December 7-8, 2017. Since Defendants have claimed that this issue was grieved by
 Tucker in grievance AMF-17-12-2912-27A, it is presumed that the retaliation and
                                           12
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1160 Filed 11/19/20 Page 13 of 17




      Defendant Skytta concedes that in grievance AMF-17-11-2623-17F, Tucker

exhausted his claim against Skytta for interfering with medical treatment in

retaliation for Tucker’s grievance filings. This is Claim 2.

             B. Claims that Tucker failed to raise in his grievances

      A review of the grievances filed by Tucker demonstrates that he failed to

exhaust all of his claims against Wickstrom. Tucker failed to name Lt. Wickstrom in

any of the relevant grievances. Thus, Tucker has not exhausted his claims that

Wickstrom conducted sham retaliatory misconduct hearings (Claim 6), discriminated

against Tucker based on his race (Claim 7), and violated state law and procedure

during the December 7, 2017, misconduct hearing (Claim 8). 8

      Similarly, Tucker failed to raise his conspiracy claim against Defendant

Larson in a grievance. This is Claim 3.



racial discrimination claims arose out of this investigation.        (ECF No. 23-8,
PageID.506.) As previously indicated, it was noted in the Step I response that Tucker
was appealing the misconduct finding and wanted LaPlante’s investigation included
in the appeal.




(Id.) The issue that Tucker raised in that grievance was considered not grievable by
the MDOC, so it appears that Tucker had no procedure available to exhaust his claim.
Nevertheless, Defendants concede that Tucker exhausted his retaliation and racial
discrimination claims arising on December 7-8, 2017, against Defendant LaPlante.
8      Defendant Wickstrom was the hearing officer and held a hearing on December
7, 2017, on a misconduct ticket issued by LaPlante on November 7, 2017. (ECF No.
63-4, PageID.1113-1114.) Those documents do not show that Tucker exhausted any
claims against Defendant Wickstrom.
                                          13
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1161 Filed 11/19/20 Page 14 of 17




            C. Retaliatory false misconduct ticket claims

                   1. November 1, 2017 misconduct ticket

      Defendants argue that Plaintiff failed to exhaust his retaliatory false

misconduct claims for the misconduct ticket dated November 1, 2017, by raising the

issue of retaliation during the misconduct hearing. Tucker argues that he raised the

retaliation issue during his misconduct hearing and asserted retaliation when he

moved for a rehearing of the misconduct findings.

      The Misconduct Hearing Report for the threatening behavior misconduct

ticket issued by Defendant Skytta on November 1, 2017 states the basis for the

finding of guilt and outlines Tucker’s defense. The relevant part of the report is

shown below.




(ECF No. 63-3, PageID.1099.)



                                        14
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1162 Filed 11/19/20 Page 15 of 17




      The Misconduct Hearing Report shown above, which is dated November 13,

2017, indicates that Tucker denied the charge and never asserted that the misconduct

was issued in retaliation for protected conduct. 9 Tucker subsequently mentioned

retaliation among other reasons in his request for a rehearing (see ECF No. 63-3,

PageID.1101-1103), Tucker needed to assert retaliation during his misconduct

hearing to exhaust his retaliation claim at the administrative level. Siggers, 652 F.3d

at 693-94. In the opinion of the undersigned, Tucker’s failure to raise the issue during

his misconduct hearing constitutes a failure to exhaust his retaliatory misconduct

ticket claim.

                    2. November 7, 2017, misconduct ticket

      Defendants argue that Plaintiff failed to exhaust his retaliatory false

misconduct claim for the misconduct ticket dated November 7, 2017. They argue that

Tucker failed to raise his retaliation claim during the misconduct hearing. Tucker

argues that he raised the issue during his misconduct hearing and when he appealed

the misconduct findings.

      The Misconduct Hearing Report for the November 7, 2017, interference-with

administration-of-rules ticket issued by Defendant LaPlante, fails to show that

Tucker claimed retaliation during the hearing. The relevant part of the report is

shown below.




9     Although, Tucker claims he raised the retaliation issue before the hearing
(ECF No. 63-3, PageID.1104), the record does not show that he raised the issue during
the hearing.
                                          15
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1163 Filed 11/19/20 Page 16 of 17




(ECF No. 63-4, PageID.1114.)

      As before, this Report outlines Tucker’s defense and the basis for the finding

of guilty. The Report makes no mention of a retaliation claim. In the opinion of the

undersigned, Tucker’s failure to raise the issue of retaliation during the misconduct

hearing constitutes a failure to exhaust his claim retaliation by LaPlante on

November 7, 2017.

      VII. Recommendation

      The undersigned respectfully recommends that the Court grant Defendant’s

motion and dismiss claims 1, 3, 6, 7 and 8. If the Court adopts this recommendation,

Lt. Wickstrom will be dismissed from the case and Claims 2, 4 and 5 will go forward.

Dated: November 19, 2020                            /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U. S. MAGISTRATE JUDGE

                                         16
Case 2:19-cv-00235-HYJ-MV ECF No. 75, PageID.1164 Filed 11/19/20 Page 17 of 17




                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           17
